NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                          JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANDRA JIMENEZ-ESQUER, AKA                      No.    14-70097
Monica Jimenez-Esquer,
                                                Agency No. A037-801-746
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Sandra Jimenez-Esquer, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for relief under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition for

review.

      Substantial evidence supports the BIA’s denial of Jimenez-Esquer’s CAT

claim because Jimenez-Esquer failed to establish it is more likely than not she

would be tortured by or with the consent or acquiescence of the government of

Mexico. See id. at 1073; Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011)

(claims of possible torture were speculative). We reject her contentions that the

agency erred in analyzing her claim.

      PETITION FOR REVIEW DENIED.




                                         2                                   14-70097